Exhibit 10.43
 
GRANT OF RESTRICTED STOCK
 


THIS GRANT OF RESTRICTED STOCK (this "Agreement"), dated May 23, 2016 (the "Date
of Grant"), is made by and between CANNASYS, INC., a Nevada corporation (the
"Company"), and TANGIERS INVESTMENT GROUP, LLC, a Delaware limited liability
company ("Grantee"), on the following:
 
Premises


In connection with the Amendment to the 10% Convertible Promissory Note of
CannaSys dated May 23, 2016, entered into by and between the Company and
Grantee, the Company has agreed to grant Grantee equity in the Company in the
form of restricted shares of common stock (the "Shares"), subject to all of the
terms, covenants, and conditions of the Company's charter documents and the
conditions and restrictions set forth in this Agreement. Grantee has accepted
the Company's grant and desires to acquire the Shares, subject to the conditions
and restrictions set forth in this Agreement.
 
Agreement


NOW, THEREFORE, upon these premises, which are incorporated herein by reference,
and for and in consideration of the mutual promises and covenants set forth
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1. Issuance of Grantee Shares.


(a) The Company hereby grants to Grantee 100,000 fully vested Shares, (the
"Grantee Shares"), subject to the  terms, conditions, and restrictions set forth
in this Agreement, any regulatory restrictions, and the terms, covenants, and
conditions of the Company's charter documents.


(b) In connection with the acquisition of the Grantee Shares hereunder, Grantee
represents and warrants to the Company that:


(i) The Grantee Shares to be acquired pursuant to this Agreement will be
acquired for Grantee's own account, for investment only and not with a view to,
or for resale in connection with, distribution thereof in violation of the
Securities Act of 1933, as amended (the "Securities Act"), or any applicable
state securities laws, and the Grantee Shares will not be disposed of in
contravention of the Securities Act, any applicable state securities laws, this
Agreement, or the Company's charter documents.


(ii) Grantee has such knowledge and experience in business and financial matters
and respecting investments in securities of privately held companies so as to
enable him to understand and evaluate the risks and benefits of its investment
in the Grantee Shares.
1

--------------------------------------------------------------------------------

(iii) Grantee has no need for liquidity in its investment in the Grantee Shares
and is able to bear the economic risk of its investment in the Grantee Shares
for an indefinite period and understands that the Grantee Shares have not been
registered or qualified under the Securities Act or any applicable state
securities laws, by reason of the issuance of the Grantee Shares in a
transaction exempt from the registration and qualification requirements of the
Securities Act or such state securities laws and, therefore, cannot be sold
unless subsequently registered or qualified under the Securities Act or such
state securities laws or an exemption from such registration or qualification is
available.


(iv) Grantee has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Grantee Shares and
has had full access to, or been provided with, such other information concerning
the Company as Grantee has requested.


(v) Grantee is an "accredited investor" as the term is defined in Rule 501(a) of
Regulation D.


(d) Grantee further represents and warrants that this Agreement constitutes the
legal, valid, and binding obligation of Grantee, enforceable in accordance with
its terms, and the execution, delivery, and performance of this Agreement by
Grantee does not and will not conflict with, violate, or cause a breach of any
agreement, contract, or instrument to which Grantee is a party or any judgment,
order, or decree to which Grantee is subject.


(e) In connection with the Company's grant and issuance of the Grantee Shares,
the Company represents and warrants that:


(i) The Company is a corporation, duly organized, and validly existing under the
laws of the jurisdiction of its organization and has all requisite corporate
power and authority to own, lease, and operate the assets used in its business,
to carry on its business as presently conducted, to enter into this Agreement,
to perform its obligations hereunder, and to consummate the transactions
contemplated hereby.


(ii) The Company has taken all corporate action necessary to authorize its
execution and delivery of this Agreement, performance of its obligations
thereunder, and consummation of the transactions contemplated thereby.


(iii) This Agreement constitutes a valid and binding obligation of the Company,
enforceable in accordance with its terms.


2. Stockholder Rights. Grantee shall have the rights of a stockholder only
respecting Grantee Shares fully vested under this Agreement.


3. Legend. Any certificates representing the Grantee Shares will bear the
following legend:


The securities represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933, as amended, or
any state securities laws. These securities may not be sold or transferred in
the absence of such registration or an exemption therefrom under said act or
laws.
2

--------------------------------------------------------------------------------

4. General Provisions.


(a) The parties agree that each provision herein shall be treated as a separate
and independent clause, and the unenforceability of any one clause shall in no
way impair the enforceability of any other clauses of this Agreement. If any one
or more provisions of this Agreement are held to be invalid or unenforceable for
any reason, including due to being overbroad in scope activity, subject, or
otherwise: (i) this Agreement shall be considered divisible; (ii) such provision
shall be deemed inoperative to the extent it is deemed invalid or unenforceable;
and (iii) in all other respects this Agreement shall remain full force and
effect; provided, however, that if any such provision may be made valid or
enforceable by limitation thereof, then such provision shall be deemed to be so
limited and shall be valid and/or enforceable to the maximum extent permitted by
applicable law.


(b) This Agreement and the Company's charter documents constitute the entire
agreement and understanding of the parties hereto concerning the subject matter
hereof and from and after the date of this Agreement, and this Agreement shall
supersede any other prior negotiations, discussions, writings, agreements, or
understandings, both written and oral, between the parties respecting such
subject matter.


(c) This Agreement may be executed in duplicate counterparts, each of which is
deemed to be an original and both of which taken together constitute one and the
same agreement.


(d) This Agreement is personal to Grantee and without the prior written consent
of the Company shall not be assignable by Grantee. This Agreement shall inure to
the benefit of and shall be enforceable by Grantee and Grantee's legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any person, other than
the parties hereto and their respective heirs, legal representatives,
successors, and permitted assigns, any rights, benefits, or remedies of any
nature whatsoever under or by reason of this Agreement.


(e) This Agreement shall be governed by and construed in accordance with the
laws of the state of Nevada, without giving effect to any choice of law or
conflict of law provision or rule (whether of the state of Nevada or any other
jurisdiction) that would cause the application of the law of any jurisdiction
other than the state of Nevada.


(f) Each party to this Agreement and any such person granted rights hereunder,
whether or not such person is a signatory hereto, shall be entitled to enforce
its rights under this Agreement specifically to recover damages and costs
(including reasonable attorney's fees) for any breach of any provision of this
Agreement and to exercise all other rights existing in its or his favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that any party and
any such person granted rights hereunder, whether or not such person is a
signatory hereto, may in its sole discretion apply to any court of law or equity
of competent jurisdiction for specific performance and/or other injunctive
relief (without posting any bond or deposit) in order to enforce or prevent any
violations of the provisions of this Agreement.


(g) The provisions of this Agreement may be amended and waived only with the
prior written consent of the Company and Grantee, and no course of conduct or
failure or delay in enforcing the provisions of this Agreement shall be
construed as a waiver of such provisions or affect the validity, binding effect,
or enforceability of this Agreement or any provision hereof.
3

--------------------------------------------------------------------------------



(h) Any notice, demand, request, or other communication permitted or required
under this Agreement shall be in writing and shall be deemed to have been given
as of the date so delivered, if personally served; as of the date so sent, if
sent by electronic mail and receipt is acknowledged by the recipient; and one
day after the date so sent, if delivered by overnight courier service; addressed
as follows:


If to Grantee, to:                   TANGIERS INVESTMENT GROUP, LLC
Attn: Michael Sobeck
2251 San Diego Avenue, Suite B150
San Diego, CA 92110
E-mail: msobeck@tangierscapital.com


If to the Company, to:          CANNASYS, INC.
1350 17th Street, Suite 150
Denver, CO 80202
Attn:  Michael A. Tew
E-mail: michael.tew@annasys.com


Each party, by notice duly given in accordance herewith, may specify a different
address for the giving of any notice hereunder.


(i) If any time period for giving notice or taking action hereunder expires on a
day that is a Saturday, Sunday, or holiday in the state in which the Company's
principal office is located, the period for giving notice or taking action shall
be automatically extended to the business day immediately following such
Saturday, Sunday, or holiday.


(j) All representations, warranties, and agreements contained herein shall
survive the consummation of the transactions contemplated hereby and the
termination of this Agreement indefinitely.


(k) The descriptive headings of this Agreement are inserted for convenience only
and do not constitute a part of this Agreement.


(l) Where specific language is used to clarify by example a general statement
contained herein, such specific language shall not be deemed to modify, limit,
or restrict in any manner the construction of the general statement to which it
relates. The language used in this Agreement shall be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party.


(m) Each party hereto hereby irrevocably waives all right to trial by jury in
any action, proceeding, or counterclaim arising out of or relating to this
Agreement.


(n) Whenever the context may require, any pronouns used herein shall include the
corresponding masculine, feminine, or neuter forms, and the singular form of
nouns and pronouns shall include the plural and vice versa.


(o) The term of this Agreement shall commence on the Date of Grant and terminate
on December 31, 2016.
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



   
CANNASYS, INC.
                   
By:
/s/ Michael A. Tew
     
Michael A. Tew, CEO
           
GRANTEE:
         
TANGIERS INVESTMENT GROUP, LLC
                   
By:
/s/ Michael Sobeck
   
Its:
Managing Member
100,000
     
Number of Grantee Shares
   



5

--------------------------------------------------------------------------------